69 So. 3d 1039 (2011)
Eric PRESSLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-4045.
District Court of Appeal of Florida, First District.
September 16, 2011.
Eric Pressley, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the denial of his motion for postconviction relief. Appellant's original motion raised thirteen grounds for relief. Before the trial court ruled on this motion, appellant timely filed a supplemental motion adding a fourteenth ground. Although the trial court later denied the thirteen grounds raised in appellant's original motion, it never addressed the fourteenth ground raised in his supplemental motion. This court does not have jurisdiction to review a postconviction order that does not dispose of all claims raised below. See Lake v. State, 53 So. 3d 1125 (Fla. 1st DCA 2011); Magwood v. State, 937 So. 2d 1187 (Fla. 1st DCA 2006); White v. State, 886 So. 2d 248 (Fla. 1st DCA 2004); Edler v. State, 673 So. 2d 970 (Fla. 1st DCA 1996). Accordingly, we dismiss this appeal without prejudice to appellant filing an appeal once the trial court has rendered a final order disposing of his fourteenth claim.
DISMISSED.
THOMAS, WETHERELL, and SWANSON, JJ., concur.